DETAILED ACTION
This is a Non-Final Office Action as per a new rejection under 35 U.S.C. 112(d), below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 15/528,339
This Office Action is responsive to the amended claims of May 3, 2022.
Previously presented claims 49-66 and 69-74 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  15/528,339, filed 05/19/2017, and having 2 RCE-type filings therein, as a national stage entry of PCT/US15/62726, International Filing Date: 11/25/2015, which claims priority from the following U.S. Provisional Applications:  62/084,994, filed 11/26/2014; and from 62/204,318, filed 08/12/2015.
The effective filing date is August 12, 2015, as the instant claims find support in U.S. Provisional 62/204,318.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2022, was filed after the mailing date of the Non Final Office Action on 01/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of May 3, 2022.
The Examiner has reviewed the claim amendments and Reply of 05/03/2022.
The objection for lack of an Oath/Declaration (see paragraph 14) made in the previous Office Action is rendered moot as Applicants filed an Oath on 05/03/2022.
Applicants’ declaration under Rule 130 filed 05/03/2022 has been reviewed and accepted.  This disqualifies as inventor-originated disclosure the reference KRUEGEL from being used as prior art.  Thus, the prior art rejection (see paragraphs 18-21) made in the previous Office Action is now rendered moot.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 62 contains the compound:  
    PNG
    media_image1.png
    148
    277
    media_image1.png
    Greyscale
  (last row on page 7 of 14).  However, this compound does not further limit the genus formula from base claim 49 since it has a bridge going into the plane of the page/away from the viewer/audience:  
    PNG
    media_image2.png
    143
    266
    media_image2.png
    Greyscale
 (note the arrow), whereas a similar bridge is coming out of the plane of the page/heading toward the audience/viewer in base claim 49.  It is the Examiner’s belief that this compound from claim 62 does not further limit base claim 49 since there is no way to twist or contort the claim 62 compound’s bonds (to resemble base claim 49’s genus formula) without breaking the bonds and said compound of claim 62 is not drawn in a rotated manner (on the horizontal plane) since the phenyl with methoxy substituent does not appear on the right side of the claim 62 compound (which is the only way to have the claim 62 compound’s bridge point out of the plane of the page towards the audience/viewer thereby resembling base claim 49’s genus formula).
Furthermore, these compounds of claim 62 are similarly rejected for the same rationale:

    PNG
    media_image3.png
    151
    785
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    285
    1030
    media_image4.png
    Greyscale
  (see pages 7-8 of 14).
	Applicants are asked to carefully check all other claims for similar compounds.
	Deleting these compounds from claim 62 can render moot this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 62 is not presently allowable as written.
Claims 49-61, 63-66, and 69-74 are presently allowable as written.
The reference PAUL (Paul, Sibasish, et al.  “Synthesis of new series of iboga analogues.”  Tetrahedron Letters.  (2011), Vol. 52, pp. 6166-6169), discloses the compound:  
    PNG
    media_image5.png
    105
    264
    media_image5.png
    Greyscale
 (see Scheme 3 on page 6167), wherein R5, R6, R7, and R8 are each hydrogen (H); Y1, Y2, Y3, Y4, and Y5 are each H; and R2, R3, and R4 are each H.
However, PAUL is a close art and not a prior art reference since the -CO2Me at locale corresponding to instant R1 is not permitted by R1 of base claim 49.  A review of pages 58-60 of the Specification shows that “alkyl” and “heteroalkyl”, both of which are permitted embodiments of R1, are restricted to saturated alkyls, which precludes the double bond of the oxo of -C(=O)-O-Methyl.  Thus, the -CO2Me of PAUL neither anticipates nor renders obvious the compounds of instant base claim 49.
Furthermore, the reference KRUEGEL (Kruegel, A., et al.  “Constructing Iboga Alkaloids via C-H Bond Functionalization:  Examination of the Direct and Catalytic Union of Heteroarenes and Isoquinuclidine Alkenes.”  J. Org. Chem. (2015), Vol. 80, pp. 2062-2071, referenced in IDS of 10/17/2017), used to be considered prior art.  However, Applicants’ successfully disqualified the reference as being used as prior art under 102(a)(1) via a Rule 130 declaration.  See paragraph 12, above, and Applicants’ declaration filed 05/03/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625